DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 1 and 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The dependent claims inherit these deficiencies by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “computing device” in claim 1 and 4-7.  The dependent claims inherit these deficiencies by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash et al. (US 2019/0038362).

Regarding claim 13, 
Nash discloses:
A computer-implemented method of detecting and tracking the location of one or more objects, including surgical instruments and/or surgical material, during a surgical procedure involving at least one surgical incision, the method comprising: 
receiving sensor data from at least one sensor (Nash: Fig 1; camera devices 150, 155; [0025]-[0026]); 
identifying at least one object associated with the sensor data (Nash: [0026]; identify tracked object 165); 
calculating at least one piece of orientation information of the at least one identified object (Nash: [0042]; [0051]; positioning and orientation of the tracked object); 
transmitting at least one piece of orientation information to at least one display (Nash: [0054]; AR display position and orientation of tracked object; Fig 4, 6); and 
displaying one or more of (it is noted that according to how this claim language is written, only 1 of the following 3 elements is required, i.e. displaying one of the following) at least one location indication of the at least one identified object with respect to at least one surgical incision (Nash: [0047]; [0054]; [0056]-[0057]; [0063]-[0064]; [0066]-[0067]; AR display position and orientation of tracked object relative to incision 420; Fig 3-6), at least one alert notifying operating room personnel of at least one object that is unaccounted for (Nash: [0032]; [0054]; [0067]; [0085]-[0088]; [0101]-[0102]; tracked object is not within the view or line-of-sight of the surgeon), and at least one alert notifying operating room personnel that all detected surgical instruments and surgical materials used during the surgical procedure are accounted for (Nash: [0032]; [0054]; [0067]; [0085]-[0088]; [0101]-[0102]; tracked object is within the view or line-of-sight of the surgeon).

Regarding claim 14, 
Nash discloses:
The method of claim 13, further comprising: determining that at least one sensor that has detected at least one detected object no longer is detecting the at least one detected object; and tracking the at least one detected object based on sensor data from at least one other sensor (Nash: [0032]; [0054]; [0067]; [0085]-[0088]; [0101]-[0102]).

Regarding claim 15, 
Nash discloses:
The method of claim 13, wherein the at least one object comprises one or more of at least one surgical instrument, at least one surgical material, at least one personnel, and at least one surgical incision (Nash: [0026]; [0031]; [0047]-[0048]; [0064]; [0066]-[0067]).

Regarding claim 16, 
Nash discloses:
The method of claim 13, wherein the sensor data comprises one or more at least one additional viewpoint and at least one additional angle of at least one object (Nash: [0025]; [0029]; [0035]).

Regarding claim 17, 
Nash discloses:
A computer program embodied on a non-transitory computer-readable medium, said computer program comprising computer-readable instructions which, when run on hardware, cause the hardware to perform the method of claim 13 (Nash: [0079]-[0081]; [0125]; [0139]; [0143]).

Regarding claim 18, 
Nash discloses:
A method of detecting and tracking the location of one or more objects, including surgical instruments and/or surgical material, during a surgical procedure involving at least one surgical incision, the method comprising: 
initiating detection and tracking of at least one object within a surgical area (Nash: [0026]; identify tracked object 165; [0047]; bone implant insertion instrument); 
performing a surgical procedure with the at least one object (Nash: [0047]; inserting a bone implant with bone implant insertion instrument); 
ending detection and tracking of the at least one object within the surgical area (Nash: [0047]; surgeon finishes placing the implant and the implant insertion instrument is no longer highlighted); and 
displaying at least one indication of location status of the one or more objects (Nash: [0047]; the implant insertion instrument is in the status of no longer being highlighted; location status now being unknown and no longer tracked).

Regarding claim 19, 
Nash discloses:
The method of claim 18, wherein at least one of (it is noted that according to how this claim language is written, only 1 of the following 4 elements is required, i.e. one of the following): 
the indication of the location status comprises at least one alert notifying operating room personnel of at least one surgical instrument or surgical material that is unaccounted for; 
the indication of the location status comprises at least one alert notifying operating room personnel that all surgical instruments and surgical materials used during the surgical procedure are accounted for; 
the indication of the location status comprises a checklist of each detected object; and 
the at least one object comprises one or more of at least one surgical instrument, at least one surgical material, at least one personnel, and at least one surgical incision (Nash: [0047]-[0048]).

Regarding claim 20, 
Nash discloses:
A computer program embodied on a non-transitory computer-readable medium, said computer program comprising computer-readable instructions which, when run on hardware, cause the hardware to perform the method of claim 18 (Nash: [0079]-[0081]; [0125]; [0139]; [0143]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 2019/0038362) in view of Bailey et al. (US 2016/0379504).

Regarding claim 1, 
Nash teaches:
A system for detecting and tracking the location of one or more objects, including surgical instruments and/or surgical material, during a surgical procedure involving at least one surgical incision, the system comprising: 
at least one computing device (Nash: Fig 1; computer image analysis system 160; [0026]); 
at least one display (Nash: Fig 1; display portions 115, 135; [0025]); 
at least one sensor configured to perform at least one sensing operation and transmit sensor data to the at least one computing device (Nash: Fig 1; camera devices 150, 155; [0025]-[0026]); 
the at least one computing device configured to receive the sensor data from the at least one sensor (Nash: Fig 1; [0025]-[0026]), identify at least one object associated with the sensor data (Nash: [0026]; identify tracked object 165), calculate at least one piece of orientation information of the at least one identified object (Nash: [0042]; [0051]; positioning and orientation of the tracked object), and transmit the at least one piece of orientation information to the at least one display (Nash: [0054]; AR display position and orientation of tracked object; Fig 4, 6); and 
the at least one display configured to display the at least one piece of orientation information of the at least one identified object with respect to the at least one surgical incision (Nash: [0047]; [0054]; [0056]-[0057]; [0063]-[0064]; [0066]-[0067]; AR display position and orientation of tracked object relative to incision 420; Fig 3-6).

Nash fails to teach:
at least one light source configured to illuminate at least one surgical location; 

Bailey teaches:
at least one light source configured to illuminate at least one surgical location (Bailey: Fig 1; overhead light 56; [0021]; [0028]); 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bailey with Nash.  Using the overhead light would allow for the user and cameras to better observe the environment.  Additionally, this is the application of a known technique, using an overhead light, to a known device ready for improvement, the Nash device, to yield predictable results.

Regarding claim 2, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one display is further configured to: display at least one alert notifying operating room personnel of at least one object that is unaccounted for (Nash: [0032]; [0054]; [0063]; [0067]; [0085]-[0088]; [0101]-[0102]).

Regarding claim 3, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one display is further configured to: display at least one alert notifying operating room personnel that all detected objects used during the surgical procedure are accounted for (Nash: [0032]; [0054]; [0063]; [0067]; [0085]-[0088]; [0101]-[0102]).

Regarding claim 4, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one computing device is further configured to: determine that the at least one sensor that has detected at least one detected object no longer is detecting the at least one detected object; and track the at least one detected object based on sensor data from at least one other sensor (Nash: [0032]; [0054]; [0063]; [0067]; [0085]-[0088]; [0101]-[0102]).

Regarding claim 5, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one computing device is further configured to: apply the sensor data to at least one inference model (Nash: [0024]).

Regarding claim 6, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one computing device is further configured to: train at least one inference model (Nash: [0024]).

Regarding claim 7, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one computing device is further configured to: determine that at least one visual aspect of at least one detected object has changed; compare the at least one changed visual aspect with at least one visual aspect associated with at least one inference model; and track the at least one detected object according to the at least one changed visual aspect (Nash: [0024]; [0032]; [0054]; [0063]; [0067]; [0085]-[0088]; [0101]-[0102]).

Regarding claim 8, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one sensor is selected from the group consisting of: a still camera; a video camera; a high-speed camera; a light detection and ranging (LiDAR)-enabled sensor; an infrared sensor; a X-ray sensor; a gamma-ray sensor; a radiation sensor; a 3D-laser scanning sensor; a gyroscope; a microphone configured for speech recognition; an accelerometer; and a temperature sensor (Nash: [0021]-[0022]; [0029]-[0030]).

Regarding claim 9, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the received sensor data indicates at least one detected distance of one or more objects from the at least one sensor and at least one detected distance between at least one first object and at least one second object (Nash: [0031]; [0047]-[0048]; [0054]; [0085]; [0096]).

Regarding claim 10, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the received sensor data results from one or more of at least one continuously performed sensing operation and at least one periodically performed sensing operation (Nash: [0043]; [0082]; [0085]).

Regarding claim 11, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the at least one object comprises one or more of at least one surgical instrument, at least one surgical material, at least one personnel, and at least one surgical incision (Nash: [0026]; [0031]; [0047]-[0048]; [0064]; [0066]-[0067]).

Regarding claim 12, 
Nash in view of Bailey teaches:
The system of claim 1, wherein the sensor data comprises one or more at least one additional viewpoint and at least one additional angle of at least one object (Nash: [0025]; [0029]; [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488